No. 12106
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      1972


GAY ANN COOK,
                              Plaintiff and Respondent,
         -VS   -
THOMAS NORRIS COOK,
                              Defendant and Appellant.


Appeal from: District Court of the Thirteenth Judicial District,
             Honorable Robert H Wilson, Judge presiding.
                               .
Counsel of Record:
     For Appellant :
                   Moulton, Bellingham, Longo and Mather, Billings,
                    Montana.
                   Ward Swanser argued, Billings, Montana.
     For Respondent :
                   Kurth, Jones, Davidson, Calton and Bradley,
                    Billings, Montana.
                   John R. Da~idson~argued, Billings, Montana.


                                         Submitted: February 16, 1972
                                             Decided :   MAR 2 8   1972
Filed:   MAR       2 8 1972


                                       *M
                                                 Clerk
The Honorable J a c k D . Shanstrom, D i s t r i c t J u d g e , s i t t i n g i n p l a c e
o f M r . J u s t i c e Wesley C a s t l e s , d e l i v e r e d t h e Opinion o f t h e C o u r t .


             T h i s i s an a p p e a l from a d e c r e e of d i v o r c e and p r o p e r t y

s e t t l e m e n t g r a n t e d i n f a v o r of t h e p l a i n t i f f w i f e a g a i n s t t h e

d e f e n d a n t husband.       From t h e p r o p e r t y s e t t l e m e n t p r o v i s i o n s o f

t h e d e c r e e , t h e husband a p p e a l s .       No i s s u e i s t a k e n t o t h e g r a n t -

i n g of t h e divorce.

             The m a t e r i a l f a c t s are n o t i n s e r i o u s d i s p u t e .       The

p a r t i e s were m a r r i e d f o r t e n y e a r s p r i o r t o t h e i r s e p a r a t i o n i n

J a n u a r y , 1971.     A t that time,          t h e y were 31 and 36 y e a r s o l d

respectively.            No c h i l d r e n were born o f t h e m a r r i a g e .

             Both p a r t i e s were s t e a d i l y employed t h r o u g h o u t most o f

t h e marriage.          A t t h e t i m e o f t h e d i v o r c e t h e husband w a s e a r n -

i n g a p p r o x i m a t e l y $15,000 p e r y e a r as a n automotive p a i n t e r .                   The

w i f e l a s t e a r n e d $450 p e r month as a s e c r e t a r y u n t i l s h e r e s i g n e d

from g a i n f u l employment a b o u t one y e a r b e f o r e t h e d i v o r c e .               At

t h e t i m e o f t h e t r i a l b o t h p a r t i e s were m e n t a l l y and p h y s i c a l l y

c a p a b l e o f p r o v i d i n g f o r t h e i r own s u p p o r t .   The w i f e ' s e d u c a t i o n

c o n s i s t e d of h i g h s c h o o l p l u s one y e a r o f c o l l e g e .      The husband's

w a s l i m i t e d t o high school only.

             Over t h e y e a r s , t h e w i f e c o n t r i b u t e d from $80 t o $160

p e r month from h e r e a r n i n g s toward t h e food and h o u s i n g needs of

the parties.            The husband g e n e r a l l y p a i d t h e remaining l i v i n g

expenses n o t covered by t h e w i f e ' s c o n t r i b u t i o n s and saved t h e

rest o f h i s income.

             On t h e d a t e of t h e t r i a l , t h e p a r t i e s i n d i v i d u a l l y o r

j o i n t l y owned t h e a s s e t s h e r e i n a f t e r l i s t e d , a l l o f which were
acquired during the marriage.    The husband correctly argues

that approximately 69% of these assets were accumulated through

his and not his wife's finances.     The properties in dispute on

this appeal are as follows:

                         JOINT PROPERTY

Investor's Diversified Certificate

Equity in Family Home

                HUSBAND'S INDIVIDUAL PROPERTY

Checking account (maintained jointly
     with his aunt)

1966 automobile

1968 automobile

                  WIFE 'S INDIVIDUAL PROPERTY

None


       TOTAL

         The judgment of the trial court made no provision for

continuing alimony in favor of the wife, but it did in lieu

thereof establish a form of property settlement on the following

terms.    It set aside the 1968 automobile to the wife and ordered

the husband to pay her the additional cash sum of $13,317.37.

All remaining property was decreed to the husband.    The wife's

cash settlement figure was arrived at by deducting the value of

her automobile from the total assets acquired during the marriage

and dividing the remainder by two.    In effect, the wife was given

the cash value of one-half of the assets acquired during the

marriage, including those owned individually by the husband as
w e l l a s by t h e p a r t i e s j o i n t l y .    The husband was awarded t h e

r e s t of t h e p r o p e r t y i n k i n d .

             The o n l y i s s u e a r g u e d on a p p e a l i s w h e t h e r t h e d i s t r i c t

c o u r t had t h e a u t h o r i t y t o award t h e w i f e a c a s h sum e q u a l t o

o n e - h a l f o f t h e p r o p e r t y owned i n d i v i d u a l l y by t h e husband.           We

a f f i r m t h e judgment o f t h e t r i a l c o u r t .         I n d o i n g s o , and con-

t r a r y t o t h e h u s b a n d ' s c o n t e n t i o n , w e d o n o t impose a community

p r o p e r t y s t a n d a r d i n Montana.

             The a u t h o r i t y o f t h e t r i a l c o u r t t o d e a l i n m a t t e r s o f

p r o p e r t y s e t t l e m e n t ( a s d i s t i n g u i s h e d from alimony and c h i l d

s u p p o r t ) i n d i v o r c e a c t i o n s w a s most r e c e n t l y a f f i r m e d i n L i b r a
v . L i b r a , 157 Mont. 252, 484 P.2d               748, 28 S t . Rep. 460 ( 1 9 7 1 ) .

In e x e r c i s i n g i t s a u t h o r i t y , w e t h e r e s a i d o f t h e t r i a l c o u r t :

             " ( a ) d i v o r c e c o u r t i s a c o u r t of e q u i t y
             and o n c e e q u i t y t a k e s j u r i s d i c t i o n ,
             it w i l l g r a n t complete r e l i e f ; a l s o , t h a t
             property acquired j o i n t l y during t h e
             m a r r i a g e may be d i v i d e d by t h e c o u r t
             whether t h e t i t l e t h e r e t o i s i n e i t h e r o r
             both of t h e p a r t i e s . * * *

             "   * * *     I n t h e s e later cases t h e Court
             approved t h e a l l o c a t i o n o f t h e p r o p e r t i e s be-
             tween t h e p a r t i e s on a n e q u i t a b l e b a s i s a c -
             c o r d i n g t o t h e i r c o n t r i b u t i o n e v e n though
             t h i s r e q u i r e d t h a t t i t l e b e d i v e s t e d from o n e
             and t r a n s f e r r e d t o t h e o t h e r . "

             L i b r a f o l l o w e d c l o s e on t h e h e e l s o f Hodgson v . Hodgson,

156 Mont. 469, 482 P.2d 1 4 0 , 28 S t . Rep. 1 9 5 . ( 1 9 7 1 ) w h e r e i n t h e

w i f e was awarded by way o f p r o p e r t y s e t t l e m e n t 71% o f t h e m a r i t a l

a s s e t s , although h e r f i n a n c i a l c o n t r i b u t i o n s through i n h e r i t a n c e

w e r e only 59%.         W e a f f i r m e d u n d e r t h e c i r c u m s t a n c e s o f t h a t case

t h a t t h e d i s t r i c t c o u r t d i d n o t a b u s e i t s d i s c r e t i o n , e v e n though
i t s o r d e r i n e f f e c t t r a n s f e r r e d t i t l e t o r e a l p r o p e r t y from

t h e husband t o t h e w i f e .

             Libra and Hodgson s h o u l d have l a i d t o rest t h e h u s b a n d ' s

argument on a p p e a l h e r e .          I t h a s a l r e a d y been a t l e a s t twice

d e c i d e d i n t h i s S t a t e t h a t t h e t r i a l c o u r t may make a n e q u i t -

a b l e d i v i s i o n of t h e l i t i g a n t s ' p r o p e r t y i n a d i v o r c e a c t i o n

r e g a r d l e s s o f t h e s t a t e of t i t l e t o t h a t p r o p e r t y and r e g a r d l e s s

of a c t u a l f i n a n c i a l contribution.            W e are asked by t h e husband,

however, t o r e t r e a t from t h e s e c a s e s f o r t h e s t a t e d r e a s o n t h a t

t h e r e i s no s t a t u t o r y a u t h o r i t y f o r t h e p r o p e r t y d i v i s i o n powers

t h e r e i n granted t h e t r i a l court.            Appellant cites t h e v a r i o u s

p r o v i s i o n s c o n t a i n e d i n T i t l e 3 6 , R.C.M.    1947, s e t t i n g f o r t h t h e

c o r r e l a t i v e f i n a n c i a l r i g h t s and o b l i g a t i o n s o f husband and w i f e

during t h e i r marriage.             The s t a t u t e s r e l i e d upon compose what i s

commonly c a l l e d t h e Married Women's A c t .

             The a p p l i c a t i o n o f t h e s e s t a t u t e s t o m a r r i e d c o u p l e s i s

u n d e n i a b l e , b u t t h e r e i s no i n t i m a t i o n t h a t t h e y a r e a t a l l con-

t r o l l i n g upon d i s s o l u t i o n o f t h e m a r r i a g e by d i v o r c e .    In the

l a t t e r e v e n t , t h e t r i a l c o u r t becomes charged w i t h t h e d u t y of

g r a n t i n g "complete r e l i e f " , i n c l u d i n g p r o p e r t y d i v i s i o n , accord-

i n g t o t h e e q u i t i e s o f each i n d i v i d u a l c a s e .      Johnson v. Johnson,

137 Mont. 11, 349 P.2d 310.                     The d i s t r i c t j u d g e ' s broad powers

i n t h i s r e g a r d are e x p r e s s e d i n s e c t i o n 21-139, R.C.M.             1947, where-

i n he i s empowered t o make " s u i t a b l e allowance t o t h e w i f e f o r

her support during her l i f e , o r f o r a s h o r t e r period, a s t h e

c o u r t may deem j u s t , having r e g a r d t o t h e c i r c u m s t a n c e s o f t h e

parties respectively               * * *."        (Emphasis added.)
             A p p e l l a n t a l s o r e f e r s u s t o f o u r Montana d e c i s i o n s

( a l l p r e d a t i n g J o h n s o n , Hodgson and L i b r a ) f o r e a r l y a u t h o r i t y

t h a t t h e d i s t r i c t c o u r t i n a d i v o r c e a c t i o n does n o t have t h e

d i s c r e t i o n t o make p r o p e r t y d i v i s i o n o f m a r i t a l a s s e t s i n l i e u

of o r i n a d d i t i o n t o alimony.             H e cites:          R u f e n a c h v. R u f e n a c h ,

120 Mont. 351, 185 P.2d 293; Lewis v . L e w i s , 109 Mont. 4 2 , 94

P.2d 211; Emery v . Emery, 122 Mont. 201, 200 P.2d 251; a n d ,

L e w i s v . Bowman e t a l . ,        1 1 3 Mont. 6 8 , 1 2 1 P.2d 1 6 2 .

             W e do n o t n e c e s s a r i l y agree t h a t t h e cases last c i t e d

s t a n d f o r t h e r e s t r i c t i v e g u i d e l i n e s on t h e power o f t h e d i s t r i c t

c o u r t a s s e r t e d by a p p e l l a n t , b u t t o e r a s e a l l d o u b t , w e h e r e b y

expressly overrule these cases insofar a s they are inconsistent

herewith.

             The t r i a l j u d g e ' s r e s o l u t i o n o f p r o p e r t y d i v i s i o n i s

f e t t e r e d o n l y by t h e r a n g e o f r e a s o n and h i s judgment w i l l n o t

be d i s t u r b e d i n t h e a b s e n c e o f a n a b u s e o f d i s c r e t i o n .      Bickford

v . B i c k f o r d , 117 Mont. 372, 1 5 8 P.2d 796.                    N o such abuse o f d i s -

c r e t i o n i s shown u n d e r t h e f a c t s p r e s e n t e d h e r e .       A l l property

c o n s i d e r e d f o r d i v i s i o n by t h e t r i a l j u d g e w a s a c c u m u l a t e d d u r i n g

t h e marriage.          T r u e , t h e husband had s c r u p u l o u s l y k e p t t i t l e t o

t h i s p r o p e r t y p r i m a r i l y i n h i s own name.          H e g e n e r a l l y managed

t h e b u s i n e s s a f f a i r s o f t h e c o u p l e , and h e found i t s i m p l e t o

manipulate t i t l e t o h i s b e n e f i t .           This does not prevent t h e court

from d e a l i n g t h e w i f e h e r f a i r s h a r e .        H e r e t h e c o u r t chose t o

t r a n s f e r a l l t i t l e t o t h e h u s b a n d , b o t h i n d i v i d u a l and j o i n t ,

r e q u i r i n g a cash s e t t l e m e n t e q u a l t o one-half           its value to the

wife.      T h e r e i s a u t h o r i t y i n Montana f o r p r o p e r t y d i v i s i o n i n
those proportions.      In Johnson we stated:

         "And, equal division under normal conditions
         of property accumulated through joint efforts
         is not regarded as unreasonable."

         The district court apparently considered more in this

case than mere financial contributions. The law has never

confined "joint efforts" to such a narrow meaning.     The marital

partnership is more than a business relation.     The pecuniary

and proprietary fruits of the marriage are frequently acquired

by joint effort, even though actual financial outlay may be more

the contribution of one spouse than the other.

         This holding does not make Montana a community property

state.   There is no required percentage of allocation to be

applied in all cases.     Each case must be looked at by the trial

court individually with an eye to its unique circumstances. Under

the circumstances here, we are not compelled to state that equal

division of the property is an inequitable result.

         The judgment is affirmed.




                                         Jack Shanstrom, district
                                     udge, sitting in place of Mr.
                                    Justice Wesley Castles.




  9
,As ociate Justices -